DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to an amendment filed 10/24/2022. As directed by the amendment, claims 4, 6-7, 11 and 18 were amended, no claims were cancelled, and new claims 19-20 were added. Thus, claims 1-20 are presently pending in this application.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference numeral “20” in fig. 3 is missing from the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a filtration unit” (claim 1, line 2, claim 14, line 2, claim 16, line 2, the term “unit” is the generic placeholder, and given the context, the term “filtration” is the function, since the unit would have to be performing the filtration to be considered as a filtration unit). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The limitation “wherein the tube includes no more than one loop” (line 3) is not supported by the original disclosure and is therefore, new matter. The original disclosure fails to disclose that the tube include no more than one loop, there is no such support within the specification. The drawing cannot be relied upon for solely disclosing the limitation, since it is not clear if there is a loop at the connector end of the tube or not, or that there are no loops within the inner structures of the tube, since a loop can be defined as a ring. Furthermore, as shown in figs. 1-3, the tube comprises loop ring at the two extreme ends of the tube. Furthermore, the limitation can be interpreted as the tube comprises nothing else beside a loop, however, the tube would have microscopic ridges and groves, therefore, it is unclear how the tube would have no more than one loop. Therefore, claim 11 contains new matter. 
	Claim 12 is rejected for its dependency on a rejected base claim. 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation “wherein the tube includes no more than one loop” (line 3) is unclear as to what is the structural relationship of the “one loop” to the loop of claim 1, therefore, it is unclear if the “one loop” is referring to “a loop” in claim 1, line 3 or not. Furthermore, it is unclear as to what the scope of the limitation “no more than one loop” means, what features would be excluded and what feature would be included in the term “no more than”, the specification fails to disclose the limitation, therefore, it is unclear as to how to define the scope of the limitation. For example, fig. 3 shows the tube having other structures attached to it, are these structures excluded from the term “no more than one loop” or are also included in the term “no more than one loop”, furthermore, the surface would comprise microscopic ridges and groves, are the microscopic ridges being counted towards the limitation “no more than one loop” or would they not, as in the tube having no more than one loop is allowed to have microscopic ridges or the tube is not allowed to have the microscopic ridges.  
Claim 12 is rejected for its dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (2006/0231100).
	Regarding claim 1, Walker discloses a powered air-purifying respirator assembly (10, fig. 1, paragraph 0034), comprising a tube (14 and 15, see figs. 1-3, paragraph 0034) extending from a filtration unit (16, fig. 1, paragraph 0034) to a head piece system (18 and 44, see fig. 1, paragraph 0034), the tube biased toward a looped position where the tube includes a tube (see paragraphs 0035-0036, Walker discloses that the tube 15 comprises a spirally wound cord, a spirally wound cord would have a loop, and further discloses that the spirally wound cord allows the hose to have a tendency to contract when extended from a neutral position and extended when compressed from the neutral position, therefore, the hose is biased toward a looped position, the looped position being defined as the neutral position of the spirally wound cord, furthermore, Walker cited UK patent 1,419,841 to disclose such a structure).
	Regarding claim 2, Walker discloses that the filtration unit (see 16, fig. 1, paragraph 0034) and the headpiece system (see 18 and 14, fig. 1, paragraph 0034).
	Regarding claim 3, Walker discloses that the headpiece system includes a hood and a mask (hood is the cover of 18 that forms the opening for a face shield/visor, see fig. 1, the system is a closed system (see paragraph 0034) therefore, the structure that is transparent and cover the nose and eye as shown would be the mask/visor, this is interpreted in the same manner as the applicant’s specification). 
	Regarding claim 4, Walker discloses a blower (22 and 20, fig. 1, paragraph 0034) of the filtration unit (16, fig. 1, paragraph 0034) that forces air through at least one filter (24, fig. 1) of the filtration unit and into the tube (see fig. 1, as shown, the blower forces air through 24). 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-5, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456).
Regarding claim 1, Boffey discloses a powered air-purifying respirator (PAPR) assembly (entire device shown in fig. 3, see paragraphs 0031-0040) comprising: a tube (44, fig. 3, paragraph 0039) extending from a filtration unit (41, 42 and 43, see fig. 3, paragraph 0039) to a headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031), but fails to disclose that the tube is biased toward a looped position where the tube includes a loop. 
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 2, the modified Boffey discloses that the PAPR assembly comprises the filtration unit (41, 42 and 43, see fig. 3, paragraph 0039 of Boffey) and the headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031 of Boffey). 
Regarding claim 3, the modified Boffey discloses that the headpiece system includes a hood (hood is 11, see figs. 1 and 3, paragraph 0031 of Boffey) and a mask (mask is considered as visor 12 of Boffey, which is interpreted in the same manner as the applicant’s mask, see paragraphs 0031-0032 of Boffey).
Regarding claim 4, the modified Boffey discloses a blower (42 of Boffey, fig. 3 and paragraphs 0039-0040 of Boffey) of the filtration unit that forces air through at least one filter of the filtration unit and into the tube (see paragraphs 0037-0039 of Boffey, Boffey discloses that the fan and filter are responsible for suppling filter air under pressure to the helmet, either by pulling air through the filter or pushing air through the filter, the fan would be the source of creating the force air through the filter 43).
Regarding claim 5, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is thermal-formed when the tube is disposed about a mandrel (col 5, lines 36-49 of Smart, Smart discloses that the tubing 20 is formed by extrusion then is placed on a mandrel and then heated to plastically deform).

    PNG
    media_image1.png
    596
    981
    media_image1.png
    Greyscale

Regarding claim 9, the modified Boffey discloses that a first end portion of the tube is connected to the filtration unit and an opposite second end portion of the tube is connected to the headpiece system (see fig. 3 of Boffey, as shown, tube (44) comprise a first end portion that is connected to the filtration unit and an opposite second end portion connected to the headpiece system, after the modification with Smart, the tube 20 of Smart would take the place of 44 of Boffey, see the annotated-Smart figs. 2-3 above). 
Regarding claim 10, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is biased toward the looped position such that a size of the loop decreases when the first end portion is moved away from the second end portion, and the size of the loop increases when the first end portion is moved toward the second end portion (see figs. 2-3 and col 4, lines 22-67 and col 5, lines 1-49 of Smart, since the tube 20 is flexible and self-retracting, the tube is capable of being manipulated (manipulated by a person holding the tube and pull and push at a particular angle/direction and force) such that the loop decreases when the first end portion is moved away from the second end portion, and the size of the loop increases when the first end portion is moved toward the second end portion). 
Regarding claim 11, (as best understood) the modified Boffey discloses that the loop extends from a first portion of the tube that connects to the filtration unit to a second portion of the tube that connects to the headpiece system (see tube 20 in figs. 1-3 of Smart, and col 4, lines 22-67 and col 5, lines 1-49 of Smart, as shown, the tube comprises a loop, the loop would extend from the first portion of the tube that connects to the filtration unit to a second portion of the tube that connects to the headpiece system, see the annotated-Smart figs 2-3 above), the modified Boffey discloses the tube comprises a number of loops that is more than one, and is flexible, therefore, the tube is capable of being manipulated such that it would have no more than one loop, for example, if the tube has 10 loops, adequate force can be applied to extend 9 loops to be substantially straight such that there is only one loop left, it is noted that the claim does not claim under what condition there is no more than one loop. However, if there is doubt that the modified Boffey discloses that the tube includes no more than one loop. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Boffey to reduce the number of loops of the modified Boffey to be one and to have no more than one loop for the purpose of reducing material cost for when there is no need for multiple loops or to provide a number of loops depending on the needs of the tube/device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 12, the modified Boffey discloses that the PAPR assembly is worn by a user, the loop curves laterally outward and upward from the first portion to a first side of the user, and curves laterally outward and downward from the second portion to the first side of the user (see fig. 1 of Smart for reference, the loop of tube 20 of Smart is three dimensional, which would curves laterally outward and upward from the first portion to a first side of the user, and curves laterally outward and downward from the second portion to the first side of the user when the first portion is placed under the second portion, see the annotated-Smart figs 2-3 above, once 20 of Smart is placed in place of 44 of Boffey, when the first portion is placed under the second portion, the tube 20 of Smart having the loop would be capable of curving laterally outward and upward from the first portion to a first side of the user, and curving laterally outward and downward from the second portion to the first side of the user). 
Regarding claim 13, Boffey discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device shown in fig. 3, see paragraphs 0031-0040) comprising: a tube (44, fig. 3, paragraph 0039) extending from a filtration unit (41, 42 and 43, see fig. 3, paragraph 0039) to a headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031), but fails to disclose a manufacturing process comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat-treating the tube; and removing the mandrel from the tube, the tube biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop.
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop, and the method of Boffey to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 14, the modified Boffey discloses the step of connecting a first end portion of a tube to a filtration unit and connecting an opposite, second end portion of the tube to a headpiece system (see fig. 3 of Boffey, Smart discloses that the ends 22 and 24 of tube 20 are provided with fittings 42, after the modification with Boffey, the tube 20 would have a first end (first fitting 42 of Smart) to be connected to the filtration unit and a second end portion (second fitting 42 on opposite end of Smart) to be connected to the headpiece system). 
Regarding claim 16, Boffey discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device shown in fig. 3, see paragraphs 0031-0040) comprising: a tube (44, fig. 3, paragraph 0039) extending from a filtration unit (41, 42 and 43, see fig. 3, paragraph 0039) to a headpiece system (10 comprising 11 and 12, see fig. 3, paragraph 0031), but fails to disclose connecting a first end portion of a tube to a filtration unit and connecting an opposite, second end portion of the tube to a headpiece system, the tube biased toward a looped position. 
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop, and method of Boffey to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 17, the modified Boffey discloses the step of communicating air through the tube from the filtration unit to the head piece system (see paragraphs 0037 and 0039-0040 of Boffey, Boffey discloses supplying filter air to the helmet 10/12). 
Regarding claim 18, the modified Boffey discloses that the method comprising, prior to the connecting, reorienting a tube to have a loop by placing the tube about a mandrel and then heat-treating the tube (see col 5, lines 36-49 of Smart, it is inherent that the step of manufacturing the tube would take place before putting the tube of Smart onto the PAPR of Volmer, since the manufacturing of the tube needs to take place first since Smart discloses that the tube is extruded and then placed on a mandrel). However, if there is doubt that the modified Volmer discloses the step of reorienting before the step of connection, the feature of choosing to connect the tube to the facepiece system and the filtration unit before or after reorienting on the mandrel is considered as an obvious manufacturing process design choice, since either steps taking place first would yield the same product, and since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected results. MPEP 2144.04(IV). (C)
Regarding claim 19, the modified Boffey discloses that the tube is biased toward the looped position such that a diameter of the loop decreases when the first end portion is moved away from the second end portion, and the diameter of the loop increases when the first end portion is moved toward the second end portion (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2), and since the tube is flexible and is biased toward a loop, it is capable of biasing toward the looped position such that a diameter of the loop decreases when the first end portion is moved away from the second end portion, and the diameter of the loop increases when the first end portion is moved toward the second end portion when the user hold the hose to manipulate such that there is one loop is between a first end portion and the second end portion, for example, if the hose has 9 loops the user would hold 4 loops as a first end portion and 4 loops as a second end portion, leaving 1 loop in between).
Regarding claim 20, the modified Boffey discloses that the tube is biased toward the looped position such that a diameter of the loop decreases when the first end portion is moved away from the second end portion, and the diameter of the loop increases when the first end portion is moved toward the second end portion (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2), and since the tube is flexible and is biased toward a loop, it is capable of biasing toward the looped position such that a diameter of the loop decreases when the first end portion is moved away from the second end portion, and the diameter of the loop increases when the first end portion is moved toward the second end portion when the user hold the hose to manipulate such that there is one loop is between a first end portion and the second end portion, for example, if the hose has 9 loops the user would hold 4 loops as a first end portion and 4 loops as a second end portion, leaving 1 loop in between).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456) as applied to claim 1 above, and further in view of Sullivan (4,009,734).
Regarding claim 6, the modified Boffey discloses that the tube is made from polyurethane (col 5, lines 36-49 of Smart), but fails to disclose that the tube is a polyethylene tube. 
However, Sullivan teaches a coiled tube (10, fig. 1) that is biased toward a looped position (see abstract) comprising polyethylene or polyurethane (see col 5, lines 10-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Boffey to be made of polyethylene as taught by Sullivan for the purpose of providing an alternative flexible material that can be used to formed a self-retracted hose, and for the purpose of providing a material that is readily available and does not corrode. 
Regarding claim 7, the modified Boffey discloses that the polyethylene tube (44 of Boffey modified to be tube 20 of Smart and modified with Sullivan to have polyethylene) lacks a metal or metal alloy helix reinforcement (col 4, lines 22-67 and col 5, lines 1-49 of Smart and full disclosure of Smart, Smart is silent as to the tube having any kind of metal reinforcement, rather, the tube is extruded from polyurethane and then heated). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456), or alternatively Boffey (2017/0136268) in view of Smart (4,685,456) and Sumi (4,424,834).
Regarding claim 8, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is extruded (col 5, lines 36-49 of Smart), but fails to disclose that the tube is blow molded. However, the claimed phrase “wherein the tube is blow molded” is being treated as a product by process limitation; that is, that the tube is made by blow molding. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
Thus, even though the modified Boffey is silent as to the process used to mold the tube is blow molding, it appears that the product in the modified Boffey would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a molded polymer material. 
However, if there is any doubt that the product being made by the extrusion process are not the same as the claimed invention. Sumi teaches a tube that is elastic shaped and can be made from blow molding (see col 8, lines 14-29 and full disclosure, the application of the product can include tubes and hoses and further discloses in claim 14 that the elastic shaped article is a hollow tube and is formed by being blow molded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Boffey to be made from blow molded process as taught by Sumi for the purpose of providing an alternative molding process that can shape a polymer tube. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boffey (2017/0136268) in view of Smart (4,685,456) and Sumi (4,424,834).
Regarding claim 15, the modified Boffey discloses that the tube (44 of Boffey modified to be tube 20 of Smart) is extruded (col 5, lines 36-49 of Smart) before reorienting (see col 5, lines 36-49 of Smart), but fails to disclose blow molding before reorienting. 
However, if there is any doubt that the product being made by the extrusion process are not the same as the claimed invention. Sumi teaches a tube that is elastic shaped and can be made from blow molding (see col 8, lines 14-29 and full disclosure, the application of the product can include tubes and hoses and further discloses in claim 14 that the elastic shaped article is a hollow tube and is formed by being blow molded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and method of the modified Boffey to be made from blow molded process instead of extrusion as taught by Sumi for the purpose of providing an alternative molding process that can shape a polymer tube. 
After the modification, the tube would be blow molded before reorienting. 
Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Volmer (2017/0001048) in view of Smart (4,685,456).
Regarding claim 13, Volmer discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device 100 shown in fig. 2) comprising: connecting a first end portion (end 116, see fig. 2) of a tube to a filtration unit (102), and connecting an opposite, second end portion (118, fig. 2) of the tube to a headpiece system (104, fig. 2, paragraph 0035, as shown, the disclosure discloses the connection of a tube to a facepiece and filtering unit, therefore, to make the device there would be a method that involves connecting the first portion and the second portion), but fails to disclose a manufacturing method comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat-treating the tube; and removing the mandrel from the tube, the tube biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop.
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Volmer to be the tube that is biased toward a looped position where the tube includes a loop, and the method of Volmer to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 14, the modified Volmer discloses the step of connecting a first end portion of a tube to a filtration unit and connecting an opposite, second end portion of the tube to a headpiece system (fig. 2, paragraph 0035 of Volmer, as shown, the disclosure discloses the connection of a tube to a facepiece and filtering unit, therefore, to make the device there would be a method that involves connecting the first portion and the second portion) to be connected to the headpiece system, and Smart discloses that the ends 22 and 24 of tube 20 are provided with fittings 42, after the modification with Volmer, there would need to be a method of assembling the PAPR by connecting the tube to the filtration unit and the headpiece system). 
Regarding claim 16, Volmer discloses a method of providing a powered air-purifying respirator (PAPR) assembly (entire device 100 shown in fig. 2) comprising: connecting a first end portion (end 116, see fig. 2) of a tube to a filtration unit (102), and connecting an opposite, second end portion (118, fig. 2) of the tube to a headpiece system (104, fig. 2, paragraph 0035, as shown, the disclosure discloses the connection of a tube to a facepiece and filtering unit, therefore, to make the device there would be a method that involves connecting the first portion and the second portion), but fails to disclose that the tube biased toward a looped position.
However, Smart teaches a tube that is biased toward a looped position where the tube includes a loop (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)) and a method of manufacturing for the tube comprising reorienting a tube to have a loop by placing the tube about a mandrel; heat treating the tube; and removing the mandrel from the tube, the tube is biased toward a looped position after the removing due to the heat-treating while the tube is reoriented to have the loop (see col 5, lines 36-49, Smart discloses that the tube is extruded, the tube is then helically wound on a mandrel, the section 26 is then heated to plastically deform the tube in the central section 26, after cooling, the tubing is removed from the mandrel (wherein removing the tube from the mandrel would be the same as removing the mandrel from the tube (relatively speaking)), and as disclosed by Smart the tube is self-retracting, therefore, after the cooling the tube would be biased as stated above) and the method including connecting a first end portion of the tube to a flow source (14) and connecting an opposite second end portion of the tube to a headpiece system (40 or headpiece shown in fig. 4, see fig. 1, see col 5, lines 50-68).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Volmer to be the tube that is biased toward a looped position where the tube includes a loop, and the method of Volmer to have the manufacturing method as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). 
Regarding claim 17, the modified Volmer discloses the step of communicating air through the tube from the filtration unit to the headpiece system (see fig. 2 and paragraphs 0038-0039 of Volmer).
Regarding claim 18, the modified Volmer discloses that the method comprising, prior to the connecting, reorienting a tube to have a loop by placing the tube about a mandrel and then heat-treating the tube (see col 5, lines 36-49 of Smart, it is inherent that the step of manufacturing the tube would take place before putting the tube of Smart onto the PAPR of Volmer, since the manufacturing of the tube needs to take place first since Smart discloses that the tube is extruded and then placed on a mandrel). However, if there is doubt that the modified Volmer discloses the step of reorienting before the step of connection, the feature of choosing to connect the tube to the facepiece system and the filtration unit before or after reorienting on the mandrel is considered as an obvious manufacturing process design choice, since either steps taking place first would yield the same product, and since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected results. MPEP 2144.04(IV). (C)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Volmer (2017/0001048) in view of Smart (4,685,456) and Sumi (4,424,834).
Regarding claim 15, the modified Volmer discloses that the tube (106 of Volmer modified to be tube 20 of Smart) is extruded (col 5, lines 36-49 of Smart) before reorienting (see col 5, lines 36-49 of Smart), but fails to disclose blow molding before reorienting. 
However, if there is any doubt that the product being made by the extrusion process are not the same as the claimed invention. Sumi teaches a tube that is elastic shaped and can be made from blow molding (see col 8, lines 14-29 and full disclosure, the application of the product can include tubes and hoses and further discloses in claim 14 that the elastic shaped article is a hollow tube and is formed by being blow molded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and method of the modified Volmer to be made from blow molded process instead of extrusion as taught by Sumi for the purpose of providing an alternative molding process that can shape a polymer tube. 
After the modification, the tube would be blow molded before reorienting. 

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
The applicant on page 6, lines 11-29 and page 7, lines 1-12 of the remarks argues that the applicant disagrees with the 112(f) interpretation of the limitation “a filtration unit” (claim 1, line 2, claim 14, line 2, claim 16, line 2) because the claims do not use the term “means for” or a generic placeholders as a substitute for “means”, and there is a presumption against applying 112(f) to the claims. The term “filtration unit” is not a nonce term, and thus does not invoke 112(f). In order to overcome this presumption against 112(f), the Examiner must establish that applicant used a replacement for “means” in the claims, which is a “generic placeholder” that is not a term “understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name of the structure”, see MPEP 2181. For instance, applicant does not merely use the term “unit”, instead, applicant uses the term “filtration unit”, which one would understand is a unit capable of filtration. This is sufficiently definite. As indicated in MPEP 2181(I)(A), 112(f) will not apply if persons of ordinary skill in the art reading the specification understand the term to be the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., “filters,” “brakes,” “clamp,” “screwdriver,” “locks,” etc. ). Applicant respectfully submit that “filtration unit” is a term that a person of ordinary skill in the art understand to be the name for the unit that filter. As indicated in that same portion of the MPEP, many devices take their names from the functions they perform and the terms used to describe them are not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f). However, the argument is not persuasive because the term “unit” is a non-structural generic placeholder being coupled with a function (filtration), one having ordinary skill in the art would recognize that the term “unit” has no specific structure associated with it, furthermore, the term “unit” is coupled with the function of filtration, and as stated by the applicant one ordinary skill in the art would recognize that the term “filtration unit” is a unit that filters. Regarding the term “unit” being a generic placeholder, MPEP 2181(I)(A) clearly states that the term “unit” is a generic non-structural placeholder, “The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): ‘mechanism for’…’unit for’”. Furthermore, it is unclear as to why the applicant stated that the term is sufficiently definite, it is noted, that the term was not given a 112(b) rejection, the Office Action never stated that the term is indefinite, rather, the term is being interpreted under 112(f). Therefore, the claim interpretation is maintained.
The applicant on page 7, lines 18-27 of the remarks argues that claim 1 recited “the tube biased toward a looped position where the tube includes a loop”, the tube 15 in Walker is not biased toward a looped position where the tube 15 includes a loop. Accordingly, Walker fails to anticipate claim 1 and this rejection should be withdrawn. The examiner alleges that the tube 15 teaches this feature because the tube 15 can be made “from a plastic that is disposed over a spirally wound cord,” The skilled person would not interpret a tube “biased toward a looped position where the tube includes a loop” as being taught by the tube 15 simply because the tube can be disposed over a spirally wound cord. The tube 15 “tends to exhibit resistance to axial compression.” There is no teaching of the tube 15 being moved a looped position and certainly no teaching of the tube 15 being biased to such a position. However, the argument is not persuasive because the applicant merely stated that the skilled person would not interpret the tube meeting the claimed limitation but provides no explanation why one having ordinary skill would not interpret it as such or how the examiner’s explanation on how Walker would anticipate the claim is incorrect. Walker discloses in paragraphs 0035-0036 that the tube 15 comprises a spirally wound cord, a spirally wound cord would have a loop, and further discloses that the spirally wound cord allows the hose to have a tendency to contract when extended from a neutral position and extended when compressed from the neutral position, therefore, the hose is biased toward a looped position, the looped position being defined as the neutral position of the spirally wound cord. Therefore, the rejection still stands. 
The applicant on page 8, lines 1-19 of the remarks argues that the rejection alleges that the modification would be made to provide a “tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece”. The rejection should be withdrawn at least because there is no prima facie case of obviousness. Among other things, the rejection fails to articulate a rationally based reason for modifying the hose 44 in suggested way. As shown in fig. 3 of Boffey, Boffey’s hose 44 is sufficient to permit full motion of the welding helmet 12 relative to the backpack. Stretching or exerting significant force is not an issue for Boffey. Asserting that the modification would be made to avoid stretching or significant force is not rationally based. Asserting that the modification would be made to avoid stretching or significant force speculative and not supported by the cited art. However, the argument is not persuasive because the applicant merely stated that it is not reasonable and that Boffey’s hose 44 is sufficient to permit full motion without providing any explanation or citation of the prior art to indicate as such. Boffey discloses “a hose 44” only one time in the entire disclosure, but is silent as to the flexibility of the hose or any details on the hose, therefore, it is unclear as to where within the disclosure of Boffey that would support the applicant’s conclusion that hose 44 is “sufficient to permit full motion of the welding helmet”, let alone, is as flexible and as superior as the hose of the teaching reference Smart. Furthermore, the applicant stated that “Stretching or exerting significant force is not an issue for Boffey”, however, it is unclear as to how the applicant arrived to this particular conclusion, nowhere within Boffey did Boffey states that “Stretching or exerting significant force is not an issue”. As stated in the rejection above, Boffey merely discloses a hose, but provides no details regarding the hose, while Smart discloses a tube is flexible  that is capable of extending to an extended length but can also contract to a shorter length that is more compact (see tube 20/26, fig. 1, col 4, lines 22-67 and col 5, lines 1-49, Smart discloses a conduit that is self-retracting and comprises a plurality of loops, and the looped position is the neutral position shown in fig. 2, while fig. 3 shows the extended hose, since the tube is self-retracting, it would be biasing toward a looped position (fig. 2)), therefore, upon seeing the prior art of Smart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Boffey to be the tube that is biased toward a looped position where the tube includes a loop as taught by Smart for the purpose of providing a tube that can self-retract, thereby, offering flexibility to the user by allowing the tube to be extended when needed without stretching or exerting significant force on the filtration unit and the headpiece system (see col 2, lines 48-66 of Smart). Furthermore, regarding the applicant’s argument “Asserting that the modification would be made to avoid stretching or significant force speculative and not supported by the cited art”, the Examiner had cited col 2, lines 48-66 of Smart in the motivational statement (see the rejection to claim 1), which stated “Longitudinal tension on the conduit allows the coils to separate from each other with a spring-like action to allow the user to move some distance or be moved relative to the oxygen reservoir without stretching the tubing and without exerting any significant force on the couplings”, therefore, it is unclear as why how the assertion by the examiner is only speculative and not supported by the cited art. Therefore, the rejection still stands. 
The applicant on page 9, lines 1-2 of the remarks argues that the rejection simply selects features from the prior art using the Applicant’s claims as a guide. This is hindsight, not obviousness. The claims are not obvious for at least this reason. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant on page 9, lines 3-8 of the remarks argues that claim 10 recites “tube is biased toward the looped position such that a size of the loop decreases when the first end portion is moved away from the second end portion, and the size of the loop increases when the first end portion is moved toward the second end portion.” There is no teaching or suggestion of a size of the alleged loop in Boffey decreasing or increasing. The coils in Boffey can separate from each other, but a diameter of the coils is not decreasing or increasing. Claim 10 is not obvious for at least this reason. However, the argument is not persuasive because Boffey is not being relied upon for teaching this feature, rather, Smart was relied upon for teaching this feature. See figs. 2-3 and col 4, lines 22-67 and col 5, lines 1-49 of Smart, since the tube 20 is flexible and self-retracting, the tube is capable of being manipulated (manipulated by a person holding the tube and pull and push at a particular angle/direction and force) such that the loop decreases when the first end portion is moved away from the second end portion, and the size of the loop increases when the first end portion is moved toward the second end portion. The applicant fails to provide any support or explanation as to why the examiner’s explanation is invalid or not true, therefore, the rejection still stands.
The arguments to the newly added claim limitations in claim 11 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Courter (4,154,237) is cited to show a hose having only two loops. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785